Citation Nr: 0319508	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, claimed as secondary to lumbosacral strain.

2.  Entitlement to service connection for a right leg 
disability, claimed as secondary to lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1977.

This appeal originates from a July 2001 rating decision that 
denied a rating in excess of 10 percent for service-connected 
lumbosacral strain and denied claims for service connection 
for right arm and right leg disabilities, claimed as 
secondary to lumbosacral strain.  The appellant submitted a 
notice of disagreement in August 2001, and a statement of the 
case was issued in August 2001.  The appellant perfected his 
appeal to the Board of Veterans' Appeals (Board) in August 
2001.  

In April 2002, the veteran offered testimony during a hearing 
before a hearing officer at the RO; the transcript of that 
hearing is of record.  Also in April 2002, the veteran 
withdrew his request for a hearing at the RO before a Member 
of the Board (Veterans Law Judge).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on appeal 
has had, a right arm disability related to his service-
connected low back disability; the only medical opinion that 
directly addresses this point weighs against the claim.  

3.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on appeal 
has had, a right leg disability related to his service-
connected low back disability; the only medical opinion that 
directly addresses this point weighs against the claim.  

4.  The veteran's low back strain is manifested by 
characteristic pain on motion without muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.

5.  The veteran's low back strain is productive of no more 
than slight impairment for limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm 
disability, claimed as secondary to service-connected 
lumbosacral strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2002).

2.  The criteria for service connection for a right leg 
disability, claimed as secondary to service-connected 
lumbosacral strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.7, 4.40., 4.41, 4.71a, Diagnostic Codes 
5292, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Inform and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

As evidenced by the August 2001 statement of the case (SOC) 
and May 2002 and October 2002 supplemental statements of the 
case (SSOC), the veteran has been furnished the pertinent 
laws and regulations governing the claims on appeal and the 
reasons for the denials.  Hence, the Board finds that he has 
been given notice of the information and evidence needed to 
substantiate these claims and has been afforded opportunities 
to submit such information and evidence.  The Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to an April 
2001 letter, the veteran was informed of the notice and duty 
to assist requirements and the evidence then of record.  He 
was also afforded the opportunity to submit any additional 
evidence concerning his appeal and the RO enclosed 
authorization of release forms for his convenience.      

Additionally, the Board finds that all necessary development 
has been accomplished.  In response to the veteran's request, 
he had an opportunity to present hearing testimony in support 
of his claim.  Moreover, the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently performed in April 2002.  The 
Board also points out that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of these claims that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

II.  Background

The veteran's service medical records show that he injured 
his back in November 1976 after falling off of a track.  He 
was assessed as having a back sprain.  When he separated from 
service, in July 1977, he signed a Statement of Medical 
Condition stating that his back kept getting worse.

In a September 1977 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 0 percent 
evaluation, effective August 1, 1977.

During a VA examination for his back in October 1977, the 
veteran said that his legs give out on him.  He was diagnosed 
as having severe lumbosacral strain.

In February 1978, the RO increased the veteran's disability 
rating for his service-connected lumbosacral strain to 10 
percent disabling, effective August 1, 1977.

In February 2001, the veteran filed a claim for an increased 
rating for his service-connected low back disability 
asserting that the disability had worsened.  He also filed a 
claim for service connection for numbness in his right arm 
and right leg secondary to his low back disability.

In March 2001, the veteran presented to a VA medical facility 
complaining of pain in the upper left extremity which he 
described as a pins and needles sensation.  He said the pain 
had its onset approximately one month earlier.  He was 
assessed as having musculoskeletal pain of the left upper 
extremity with left triceps tendonitis.  

The veteran presented to a VA medical facility in March 2001 
for an unscheduled visit complaining of back and shoulder 
pain.  He reported that his baseline lumbosacral back pain 
had worsened over the past several weeks and he described the 
pain as a constant aching pain that was limited to the 
lumbosacral spine with minimal radiation to the hips.  He 
reported that constant standing and lifting exacerbated the 
pain, and that lying down helped.  He had been using 
Etoldolac TID with minimal pain relief.  He also complained 
of bilateral shoulder pain for several weeks and was unable 
to recall any repetitive motions or injuries which may have 
contributed to this.  He said he had some occasional "pins 
and needles" feeling in his right hand, but this came and 
went.  He reported that the combination of back pain and 
shoulder pain was affecting his daily functioning.  Findings 
revealed the lumbosacral spine was tender to palpation over 
the spine, positive bilateral straight leg raises, lower 
extremity motor 5/5 bilaterally, deep tendon reflexes were 
difficult to elicit in all extensions, sensation that was 
intact throught to light touch and pin prick.  He was 
assessed as having low back pain and bilateral shoulder pain.  
A magnetic resonance imaging (MRI) was ordered.

During an April 2001 VA examination, the veteran reported 
that he experienced low back pain if he stood for more than 
two hours and if he walked more than one mile.  He said the 
pain occurred approximately three times a week, and lasted 
for a variable amount of time.  He denied taking any 
medication for his back condition, and said he rested, lied 
or sat down.  He also said that his left leg gave out on him 
about once a week and that sitting helped the low back, but 
he could only sit for approximately two hours before 
experiencing back pain.  He added that the pain was worse 
with activity, but not the first thing in the morning.  On 
examination the veteran had a 5-degree left scoliosis.  He 
had exquisite regional tenderness from the lower thoracic 
upper lumbar region down to the sacrum, which was variable in 
nature and in fact caused significant grunting, groaning, 
screaming and knee buckling.  Range of motion revealed left 
and right lateral bending to 35 degrees, extension of 0 to 30 
degrees, flexion of 0 to 80 degrees with extreme pain 
expressed at the extreme of all four of those ranges of 
motion.  He had positive straight raising at 40 degrees on 
the left and 65 degrees on the right.  He had a positive 
truncal rotation sign.  He had significant facial grimacing, 
and as previously stated, groaning and screaming with pain 
with minimal touching of his back.  The impression was 
lumbosacral strain with mild spondylosis at L4-5.

A May 2001 VA progress note shows that a recent MRI of the 
lumbosacral spine was unremarkable.  The progress note also 
contains a "Computerized Problem List" which lists 
musculoskeletal pain with tendonitis of the left triceps with 
an onset date of February 2001, and status post back injury 
(1976) with a report of herniated disc at L2.

During the April 2002 RO hearing, the veteran testified that 
his back pain was constant, but fluctuated between severe 
pain and dull pain.  On a scale of 1 to 10, he described the 
pain as an 8.  He said he gets needle pins in his arm and his 
arm goes numb and he loses feeling in it.  He said this 
happens about seven or eight times a month.  He said that 
when his back pain goes around to the right, it goes down his 
leg and his leg loses feeling and goes numb.  He added that 
his leg goes out on him about seven or eight times a month.  
He said he got fired from his job at a Public Waste company 
because of his leg giving out on him.  

During a VA examination in April 2002, the examiner observed 
the veteran coming from the bathroom to the waiting room 
which a normal gait, carrying a cane.  When the examiner 
called the veteran's name and identified himself, and walked 
down the hall with him, he said the veteran began using his 
cane, limping, and groaning as he walked.  He said the 
veteran's primary complaint was back pain with dysfunctional 
legs.  He noted that x-rays from the previous year showed a 
minor abnormality consisting of mild spondylosis at the L4-5 
level obtained in April of 2001, and a normal MRI obtained in 
June 2001.  On examination the veteran got in and out of his 
chair and on and off the examination table without any 
apparent significant difficulty and without assistance.  When 
asked to move his back he said he was unable to bend any 
significant distance in any direction.  He demonstrated 
flexion to approximately 20 degrees, existing to no more than 
10 degrees, and lateral bending of approximately 15 degrees 
in each direction.  Deep tendon reflexes were weak, but 
present at both knees and both ankles, consisting of 
approximately 1+.  Strength testing of all lower extremity 
joints was consistently weak, with some degree of cogwheeling 
present.  He complained of knee stiffness, but no back pain.  
There was also a reported absence of any paresthesias in the 
legs.  Results of straight leg testing were inconsistent and 
suggested symptom exaggeration.  Axial compression and 
truncal rotation both elicited response of severe low back 
pain.  In rendering a diagnosis, the examiner stated the 
following:

History of low back strain with 
complaints of leg dysfunction.  [The 
veteran's] description of the numbness 
and weakness leading to injuries of his 
upper extremities are convincing, 
however, I find it very inconsistent that 
he reports an inability to bend his spine 
or lift anything, but also reports the 
fact that he is full time employed as a 
carpenter.  That occupation requires 
significant bending and frequent lifting.  
I also observed nonphysiologic and 
inconsistent responses to some of my 
testing procedures, all of which lead me 
to the conclusion that there is a 
significant amount of conscious or 
unconscious symptom exaggeration going on 
here.  Given past normal magnetic 
resonance imaging scan and almost plain 
films, I find it very unlikely that his 
complaint of leg dysfunction is related 
to any physical injury of the back.  Arm 
numbness cannot be caused by low back 
pathology.

III.  Analysis

A.  Secondary Service Connection 

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2002); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran contends that he suffers from right arm and right 
leg disabilities as a result of his service-connected 
lumbosacral strain.  However, the medical evidence does not 
show that he has current disabilities of the right arm and 
back that are related to his low back disability.  

With respect to his right arm, the veteran was seen at a VA 
medical facility in March 2001 complaining of a pins and 
needles sensation in his right arm and was assessed as having 
musculoskeletal pain with tendonitis of the left triceps, 
with a date of onset of February 2001.  Notwithstanding the 
veteran's assertion that his right arm problems are related 
to his service-connected low back disability, there is no 
medical evidence to support this assertion.  In fact, there 
is medical evidence to the contrary.  Specifically, the April 
2002 VA examiner said that "arm numbness cannot be caused by 
low back pathology".  

As regards the claim for secondary service for a right leg 
disability, the Board also finds that the evidence weighs 
against the claim.  Although there are VA outpatient records 
that reflect the veteran's complaint of right leg numbness, 
these records are devoid of a diagnosis of right leg 
disability.  VA examination reports dated in April 2001 and 
April 2002 are likewise devoid of diagnoses related to the 
veteran's right leg.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
distinct, current disability involving the right arm and/or 
right leg, and, if so, of a nexus each such disability and 
service, neither claim constitutes a valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertions in these 
matters.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
offer a probative opinion on medical matters, such as whether 
he actually suffers from right arm and right leg 
disabilities, and, if so, whether there is a relationship 
between such disabilities and his service-connected low back 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claims for service 
connection for the right arm and leg disabilities secondary 
to the veteran's service-connected low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Increased Rating 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. §§ 3.102, 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The veteran is currently evaluated under Diagnostic Code 5295 
for lumbosacral strain.  Under this code, a 10 percent 
evaluation is warranted with characteristic pain on motion, 
and a 20 percent evaluation is warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  For a 40 percent 
evaluation, the impairment must be severe; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Also for consideration is Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
evaluation for moderate impairment and a 40 percent 
evaluation for severe impairment.

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's low back 
disability is appropriately rated as 10 percent disabling 
under Code 5295 and does not warrant a higher evaluation.  
The veteran's primary complaint with his back disability is 
pain, although the frequency and severity of the pain is 
uncertain.  In April 2002, the veteran testified that the 
pain was constant, but fluctuated from a severe pain to a 
dull pain.  However, during an April 2002 VA examination, the 
veteran reported that he experienced back pain approximately 
three times a week which lasted for variable amounts of time.  
Despite the uncertainty regarding the frequency of back pain, 
the veteran did consistently report at the April 2001 and 
April 2002 VA examinations that the pain increased with 
prolonged standing and bending.  He also reported during the 
April 2002 examination the pain increased with activity.  

The Board notes, however, that the current 10 percent 
evaluation under Diagnostic Code 5295 contemplates 
characteristic pain on motion.  As such, complaints of pain, 
alone, provide no basis for assignment of any higher 
evaluation.  As there is no evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, the criteria for a higher 
evaluation under Diagnostic Code 5295.

As regards limitation of motion, the Board notes that the 
veteran demonstrated normal to slight limitation of motion 
during an April 2001 VA examination, as follows:  Right and 
left lateral bending to 35 degrees, extension to 35 degrees 
and flexion to 80 degrees.  Regarding pain, the examiner 
noted that the veteran displayed significant grimacing, and 
groaning and screaming with pain with minimal touching of his 
back.  In a subsequent examination in April 2002, the 
veteran's ranges of motion were significantly decreased, with 
flexion to appropriately 20 degrees, extension to no more 
than 10 degrees, and lateral bending of approximately 15 
degrees in each direction.  However, with respect to these 
latter findings, the VA examiner found inconsistencies.  
Specifically, he said that he observed nonphysiologic and 
inconsistent responses to some of his testing procedures, all 
of which lead him to conclude that there was a significant 
amount of conscious or unconscious symptom exaggeration going 
on.  He found it inconsistent that that veteran reported an 
inability to bend his spine or lift anything, but also 
reported that he was a full time employed carpenter.  The 
examiner remarked that that occupation required significant 
bending and frequent lifting.  Due to the examiner's 
inconsistent findings and conclusion of symptom exaggeration, 
the Board cannot rely on the limitation of motion findings 
from the April 2002 to properly evaluate the veteran's low 
back disability.  Instead, the Board finds that in view of 
the normal to slight limitation of motion findings at the 
April 2001 examination, and no evidence of increased 
functional loss during flare-ups of pain or with repeated 
use, his back disability does not warrant a higher than 10 
percent evaluation under Diagnostic Code 5292 for limitation 
of motion.  In other words, his service-connected lumbosacral 
disability has not been medically shown to approximate 
moderate impairment under Code 5292, even when the veteran's 
complaints of pain, and functional loss due to such pain, is 
considered.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. 
at 204-7.  

The Board also finds that a higher than 10 percent evaluation 
is not assignable under any other potentially applicable 
diagnostic code.  There is no evidence that the low back 
disability has resulted in, or in disability comparable to, 
residuals of a fractured vertebra (Diagnostic Code 5285), 
ankylosis (Diagnostic Code 5289), intervertebral disc 
syndrome (Diagnostic Code 5293) or arthritis (Diagnostic Code 
5003).  Regarding intervertebral disc syndrome, the Board 
notes that while the veteran has complained of right arm and 
right leg numbness, there is no medical evidence of disc 
disease.  In fact, the April 2002 VA examiner noted that a 
MRI of the lumbar spine obtained in June 2001 was normal.  
That examiner also found that the veteran's complaint of leg 
dysfunction was not a manifestation of the service-connected 
disability, indicating no neurological component to the 
service-connected back disability.  Hence, there is no other 
potentially applicable diagnostic code that is appropriate 
for rating this disability on a schedular basis.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Finally, the Board finds that there is no showing that the 
veteran's service-connected lumbosacral strain reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the August 
2001 statement of the case).   In this regard, the Board 
notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  The veteran has been 
able to maintain full time employment as a carpenter, and 
there is no objective evidence establishing that his back 
disability has negatively impacted or compromised that 
employment.  There also is no objective evidence that the 
disability warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 10 percent for low back strain must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a right arm disability, claimed as 
secondary to service-connected lumbosacral strain is denied.

Service connection for a right leg disability, claimed as 
secondary to service-connected lumbosacral strain is denied.

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

